     Case 3:20-cv-00123-MMD-WGC Document 5 Filed 03/19/21 Page 1 of 1



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     JESSE BAILEY, IV,                                   Case No. 3:20-cv-00123-MMD-WGC
4                                           Plaintiff                    ORDER
5            v.
6     ELOY A. ITUARTE et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          According to the Washoe County Detention Facility (“WCDF”) inmate database,

11   Plaintiff is no longer at the address listed with the Court. The Court notes that pursuant

12   to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file with the

13   court written notification of any change of mailing address, email address, telephone

14   number, or facsimile number. The notification must include proof of service on each

15   opposing party or the party’s attorney. Failure to comply with this rule may result in the

16   dismissal of the action, entry of default judgment, or other sanctions as deemed

17   appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff until Friday,

18   April 16, 2021, to file his updated address with this Court. If Plaintiff does not update the

19   Court with his current address by April 16, 2021, this case will be subject to dismissal

20   without prejudice.

21   II.    CONCLUSION

22          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated

23   address with the Court by April 16, 2021.

24          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

25   this case will be subject to dismissal without prejudice.

26          DATED THIS ___
                       19th day of March 2021.

27
28                                             UNITED STATES MAGISTRATE JUDGE
